In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 16‐2400 
WENDELL WEAVER, 
                                                  Petitioner‐Appellant, 

                                   v. 

WALTER NICHOLSON,*  
                                                  Respondent‐Appellee. 
                       ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
                No. 12 C 10100 — Sara L. Ellis, Judge. 
                       ____________________ 

      ARGUED JANUARY 5, 2018 — DECIDED JUNE 15, 2018  
                 ____________________ 

    Before KANNE, ROVNER, and HAMILTON, Circuit Judges. 
      KANNE,  Circuit  Judge.  Wendell  Weaver  was  convicted  of 
first  degree  murder  and  sentenced  to  forty  years’  imprison‐
ment. In a petition for a writ of habeas corpus, he alleges that 
his constitutional rights were violated by the trial court’s dis‐
qualification of his counsel of choice, the ineffective assistance 
                                                 
*Walter Nicholson, the current warden of Stateville Correctional Center, 

replaced Randy Pfister as the respondent‐appellee.   
2                                                      No. 16‐2400 

of his replacement counsel, the state’s use of certain testimony 
at trial, and the trial court’s admission of “other crimes” evi‐
dence. The district court denied the petition. We affirm.  
                          I. BACKGROUND 
    Previous  state  court  decisions  exhaustively  relate 
Weaver’s  case.  (R.  20‐16,  Order  affirming  judgment  of  trial 
court,  at  14–31;  R.  20‐25,  Order  affirming  dismissal  of  post‐
conviction  petitions,  at  25–55.)  We  provide  only  those  facts 
relevant  to  this  appeal  and  accept  the  state  courts’  factual 
findings  as  correct  because  Weaver  has  not  presented  clear 
and  convincing  evidence  to  the  contrary.  See  28  U.S.C. 
§ 2254(e)(1); Todd v. Schomig, 283 F.3d 842, 846 (7th Cir. 2002). 
     A.   Proceedings in the trial court 
    Police  officers  arrested  Wendell  Weaver  on  August  12, 
2003 for the murder of Randy Sanders. Before trial, the court 
decided  two  motions  relevant to this appeal. First, the state 
moved to disqualify Weaver’s attorney, Charles Murphy, on 
the ground that he represented a potential state witness, Ron‐
dell Traywick. The trial court heard argument and disquali‐
fied Murphy. Second, Weaver moved in limine to bar evidence 
that  he  pointed  a  gun—later  identified  as  the  murder 
weapon—at a police officer during an unrelated incident. The 
trial court denied the motion.  
   At  trial,  Danny  Callico—a  friend  of  Sanders—took  the 
stand.  He  testified  that  he  and  Sanders  sold  drugs  together 
and that he was with Sanders when Sanders was fatally shot 
on April 4, 2002. That day Sanders had driven Callico and an‐
other associate, Lamont Delaney, to a McDonald’s parking lot 
where the three of them smoked marijuana. Callico testified 
No. 16‐2400                                                       3 

that  Weaver  fired  shots  into  Sanders’s  car  when  Sanders 
stopped at an intersection after leaving the lot.  
    In addition to Callico’s testimony, the state also presented 
evidence  linking  cartridge  casings  recovered  near  the  scene 
and bullets found in Sanders’s body to a pistol police recov‐
ered from Weaver during an unrelated incident. During the 
trial, Officer Pinal described the recovery of the weapon. As 
he told it, on September 9, 2002, Pinal and another officer saw 
Weaver  place  a  gun  in  his  waistband  outside  a  sandwich 
shop. Pinal testified that he and the other officer approached 
Weaver  and  identified  themselves  as  police.  As  they  ap‐
proached, Weaver drew the gun and fled. Pinal further testi‐
fied that Weaver pointed the handgun at him as he fled and 
later tossed the gun into a vacant lot. At trial, a firearms expert 
testified that shots fired from the pistol Pinal recovered from 
Weaver matched the casings and bullets recovered from the 
scene.      
    Weaver’s  counsel  attempted  to  undermine  both  Callico 
and Pinal on cross‐examination. Callico admitted that he was 
a  heroin  dealer  with  an  extensive  criminal  background.  He 
also  acknowledged that had  initially  told  police  that  he  did 
not know who the shooters were before identifying Weaver a 
year later. It also became clear that Callico had changed his 
justification for initially withholding from police that Weaver 
had killed Sanders. While Callico had told the grand jury he 
was afraid to tell police about Weaver’s involvement, at trial 
he claimed he failed to do so because he planned to “take care 
of”  Weaver.  On  cross,  Officer  Pinal  acknowledged  that  he 
never  had  the  gun  or  magazine  tested  for  fingerprints  and 
that, during the chase, he lost sight of Weaver for thirty sec‐
onds.   
4                                                       No. 16‐2400 

   Clifton  Lewis,  a  bystander,  also  testified.  He  explained 
that  he  saw  the  passenger  of  one  car  shooting  the  driver  of 
another  car.  He  saw  no  one  shooting  from  the  street,  and 
could not identify the shooter.  
   During closing argument,  Weaver’s counsel emphasized 
the time gap between Sanders’s murder and the recovery of 
the pistol. He also highlighted that Callico’s unreliable testi‐
mony was the only direct evidence that Weaver shot Sanders. 
At the conclusion of the trial, a jury convicted Weaver of first 
degree murder.  
      B. Direct appeal and collateral attacks in state court 
    After his conviction,  Weaver found little success in state 
court. On direct appeal, the Illinois appellate court affirmed 
his conviction. And the Illinois Supreme Court rejected his pe‐
tition for leave to appeal that decision.  
    Weaver then filed a counseled state post‐conviction peti‐
tion, see 725 Ill. Comp. Stat. 5/122‐1, and a pro se petition for 
relief  from  judgment,  see  735  Ill.  Comp.  Stat.  5/2‐1401.  Both 
petitions were dismissed. In a consolidated appeal, the Illinois 
appellate court affirmed the dismissals. The Illinois Supreme 
Court later denied Weaver’s request for leave to appeal the 
decision.  
      C. Federal proceedings 
    In December 2012, Weaver filed a petition for a writ of ha‐
beas corpus in federal district court. See 28 U.S.C. § 2254. In 
relevant part, the petition claimed that: 
      (1) the trial court denied him the right to his counsel of 
     choice;  
No. 16‐2400                                                          5 

   (2) his trial counsel was ineffective for failing to (a) call a 
   number of witnesses to testify, and (b) properly cross‐ex‐
   amine Callico;  
   (3) the state violated his due process rights by using Cal‐
   lico’s coerced and perjured testimony; and 
   (4) the trial court violated his due process rights by admit‐
   ting  evidence  of  other  crimes  related  to  the  September 
   2002 incident.  
The district court denied the petition, which we now review 
de novo. Smith v. Gaetz, 565 F.3d 346, 351 (7th Cir. 2009).  
                           II. ANALYSIS 
    Weaver  seeks  habeas  relief  under  the  Antiterrorism  and 
Effective Death Penalty Act of 1996, 28 U.S.C. § 2254. Under 
the Act, we may grant relief if a state court’s decision was (1) 
contrary to, or an unreasonable application of, clearly estab‐
lished  Supreme  Court  precedent;  or  (2)  rested  on  an  unrea‐
sonable factual determination. 28 U.S.C. § 2254(d)(1)–(2).  
    A state court’s decision is “contrary to” clearly established 
federal law “if the state court arrives at a conclusion opposite 
to that reached by [the Supreme] Court on a question of law” 
or “if the state court confronts facts that are materially indis‐
tinguishable from a relevant Supreme Court precedent” but 
reaches  an  opposite  result.  Williams  v.  Taylor,  529  U.S.  362, 
404–05 (2000). A state court “unreasonably applies” clearly es‐
tablished law if “the state court correctly identifies the gov‐
erning legal principle from [Supreme Court] decisions but un‐
reasonably applies it to the facts of the particular case.” Bell v. 
Cone, 535 U.S. 685, 694 (2002). A state court decision rests on 
an unreasonable factual determination when “the state court 
determined an underlying factual issue against the clear and 
6                                                        No. 16‐2400 

convincing weight of the evidence.” Morgan v. Hardy, 662 F.3d 
790, 798 (7th Cir. 2011). “[S]o long as fair‐minded jurists could 
disagree on the correctness of the state court’s decision,” the 
decision is reasonable. Harrington v. Richter, 562 U.S. 86, 101 
(2011).  
   Under the Act, we review the last state court decision to 
address the merits of a prisoner’s claim. See Wilson v. Sellers, 
138 S. Ct. 1188, 1192 (2018). In Weaver’s case, the Illinois ap‐
pellate court last addressed the merits of his claims on direct 
appeal and when it affirmed the denial of his post‐conviction 
petitions.  
    We now turn to Weaver’s choice‐of‐counsel, ineffective as‐
sistance, due process, and “other evidence” claims. As to the 
first three claims, we find the decision of the state appellate 
court  reasonable.  Weaver’s  final  claim  is  procedurally  de‐
faulted.  
     A. Weaver’s choice‐of‐counsel claim fails.  
    Before  trial,  the  Illinois  trial  court  disqualified  Weaver’s 
counsel, Charles Murphy, due to a potential conflict arising 
from one of the state’s potential witnesses, Rondell Traywick. 
Murphy had previously represented Traywick in a criminal 
matter. And just a month before the disqualification hearing, 
Murphy visited Traywick in jail to discuss his recent criminal 
charges and Traywick’s intention to accept the state’s plea of‐
fer. According to the state, Gary “Lupe” Mullen—an associate 
of Weaver’s—had told Traywick that he and Weaver were in‐
volved in the shooting.  
    Weaver  claims  that  the  disqualification  denied  him  his 
Sixth Amendment right to the counsel of his choice. See Wheat 
No. 16‐2400                                                          7 

v. United States, 486 U.S. 153, 159 (1988). To prevail under Sec‐
tion 2254(d), Weaver must demonstrate that the Illinois appel‐
late court unreasonably applied Wheat—the Supreme Court’s 
clearly established precedent on the issue.  
    Wheat  requires  that  a  court  “recognize  a  presumption  in 
favor of a petitioner’s counsel of choice.” 486 U.S. at 164. Nev‐
ertheless, a demonstration of an actual conflict or serious po‐
tential for conflict may overcome this presumption. Id. More‐
over, under Wheat, “[t]he evaluation of the facts and circum‐
stances of each case … must be left primarily to the informed 
judgment of the trial court,” id., which has “broad latitude” to 
“rel[y] on instinct and judgment based on experience in mak‐
ing its decision.” Id. at 163. 
     Here,  the  Illinois  appellate  court  reasonably  applied 
Wheat. The court began with Wheat and its presumption that 
the Sixth Amendment protects a defendant’s right to counsel. 
Then, it explained that the protection is not absolute and ap‐
plied a test from the Illinois Supreme Court decision, People v. 
Ortega, 209 Ill. 2d 354 (1988), to determine if Weaver was en‐
titled to his counsel of choice despite a potential conflict.  
    In doing so, the appellate court noted that “the trial court 
determined  that  Charles  Murphy’s  prior  professional  rela‐
tionship and continuing communication with Traywick signi‐
fied a potential conflict of interest where Traywick was a pos‐
sible  witness  against  [Weaver].”  (R.  20‐16  at  22.)  It  further 
noted the trial court’s finding that “Charlie Murphy’s prison 
consultation with Traywick could be considered representa‐
tion  [and  that  concurrent  representation  of  Traywick  could 
create] a per se conflict of interest.” (Id.)  It then held that the 
trial  court  properly  disqualified  Murphy  because  Murphy’s 
8                                                      No. 16‐2400 

concurrent representation of Traywick could leave the convic‐
tion  vulnerable  to  being  overturned.  It  also  highlighted  the 
state and public’s right to a fair trial, and the court’s interest 
in the integrity of the verdict. This was a reasonable applica‐
tion of Wheat. 
    In  so  holding,  we  reject  Weaver’s  suggestion  that  Rodri‐
guez v. Chandler compels us to grant relief in his favor. 382 F.3d 
670  (7th  Cir.  2004).  In  Rodriguez,  we  granted  habeas  relief 
when the trial court disqualified the defendant’s attorney be‐
cause the attorney was also representing one of the state’s po‐
tential trial witnesses, a detective, in an unrelated real estate 
matter. Id. at 672–674. This case is distinct because the risks 
presented  by  Murphy’s  simultaneous  representation  are 
much  clearer.  For  instance,  Murphy  could  have  pressured 
Traywick to provide testimony favorable to Weaver at Tray‐
wick’s own detriment in his pending criminal case. Alterna‐
tively, Murphy may have spared Traywick from his most in‐
cisive  questions  during  cross‐examination  hoping  to  help 
keep Traywick from incriminating himself or disclosing de‐
tails harmful to his own prosecution. This potential for con‐
flict  was  further  compounded  by  discovery  suggesting  that 
Weaver  was  Traywick’s  boss  and  that  he  had  arranged  for 
Murphy to represent Traywick in his prior criminal case.  
    We  likewise  reject  Weaver’s  suggestion  that  Traywick’s 
failure to testify mandates relief. See id. at 673. Wheat expressly 
noted that disqualification decisions are made “not with the 
wisdom of hindsight after the trial has taken place, but in the 
murkier pre‐trial context when relationships between parties 
are seen through a glass, darkly.” 486 U.S. at 162. Wheat thus 
No. 16‐2400                                                           9 

permitted pretrial disqualification even when potential con‐
flict does not “burgeon into an actual conflict as the trial pro‐
gresses.” Id. at 163. 
    For  these reasons, the Illinois  appellate  court  reasonably 
applied  Wheat.  Weaver’s  choice‐of‐counsel  claim  therefore 
fails.  
     B. Weaver’s ineffective assistance claims fail.  
    Weaver contends that trial counsel was ineffective for fail‐
ing to (1) cross‐examine Callico effectively; (2) call a witness 
to  testify  that  Callico  told  him  he  could  not  identify  the 
shooter; (3) call a number of witnesses to dispute Officer Pi‐
nal’s testimony; and (4) call witnesses to testify that another 
person  had  confessed  to  shooting  Sanders.  Weaver  also  ar‐
gues  that  his  counsel’s  performance  was  ineffective  as  a 
whole.  See  Thompson  v.  Battaglia,  458  F.3d  614,  616  (7th  Cir. 
2006).  For all  his claims, Weaver must demonstrate that  the 
state court unreasonably applied Strickland v. Washington, the 
Supreme Court’s clearly  established precedent on  the issue. 
466 U.S. 668 (1984). 
    Under  Strickland,  Weaver  must  show  that  his  counsel’s 
performance fell below an “objective standard of reasonable‐
ness” and that “there is a reasonable probability that, but for 
counsel’s unprofessional errors, the result of the proceeding 
would have been different.” 466 U.S. at 688, 694. We give state 
courts  broad  latitude  in  applying  this  general  standard. 
Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (describing the 
standard  of  review  on  Strickland  claims  evaluated  under 
§ 2254  as  “doubly  deferential”).  Thus,  “only  a  clear  error  in 
applying Strickland would support a writ of habeas corpus.” 
Murrell v. Frank, 332 F.3d 1102, 1111 (7th Cir. 2003) (quoting 
10                                                        No. 16‐2400 

Dixon v. Snyder, 266 F.3d 693, 700‐01 (7th Cir. 2001)). None of 
Weaver’s claims meet this bar.  
    Weaver first argues  that trial counsel  was ineffective for 
failing to cross‐examine Callico about his prior statement to 
police  that  the  shooter  was  on  foot.  Weaver  contends  that 
such questioning would have further impeached Callico be‐
cause it contradicted some physical evidence and another wit‐
ness’s testimony. When presented with this claim, the Illinois 
appellate  court  found  that  counsel’s  performance  was  ade‐
quate and that Weaver was not prejudiced. This holding was 
reasonable.  Although  trial  counsel  did  not  question  Callico 
about  that  particular  statement,  through  vigorous  cross‐ex‐
amination trial counsel undercut Callico’s general credibility 
as a witness and his ability to identify Sanders’s shooter.  
    Second,  Weaver  insists  that  trial  counsel  was  ineffective 
for failing to contact Callico’s associate, Lamont Delaney, or 
call  him  to  testify  that  Callico  admitted  that  he  did  not  see 
who the shooters were. But Weaver has not shown that trial 
counsel failed to investigate Delaney, only that counsel never 
located  him.  As  for  the  failure  to  call  Delaney,  we  presume 
that trial counsel’s decision not to call a witness was strategic. 
See Strickland, 466 U.S. at 689 (the defendant must overcome 
the presumption “that counsel’s conduct falls within the wide 
range of reasonable professional assistance.”). Weaver has not 
overcome that presumption. In fact, during the trial, Weaver’s 
counsel  used  Delaney’s  absence to  cast  doubt  on  the  state’s 
theory.  The  Illinois  appellate  court  therefore  reasonably  ap‐
plied Strickland when it rejected this claim on direct appeal.  
    Third, Weaver argues that trial counsel was ineffective for 
failing to call four witnesses to dispute Officer Pinal’s claim 
that Weaver had the murder weapon. Here again, we find that 
No. 16‐2400                                                     11 

the Illinois appellate court reasonably applied Strickland. We 
again  presume  that  Weaver’s  counsel  did  not  call  the  wit‐
nesses as a matter of trial strategy and the conflicting affida‐
vits offered by the four potential witnesses fail to overcome 
that presumption.   
     Fourth, Weaver contends that his trial counsel was ineffec‐
tive for failing to call Jason Dortch and Monique Tolliver to 
testify that Gary “Lupe” Mullen—an associate of Weaver’s—
confessed to shooting Sanders. Once more, we find that the 
Illinois appellate court’s rejection of this claim was reasona‐
ble. As a threshold matter, the state court found that Weaver 
procedurally  defaulted  his  claim  as  to  Dortch  because  he 
failed to present it on direct appeal. This independent and ad‐
equate state ground procedurally defaults this claim for the 
purpose  of  federal habeas review.  See Kaczmarek v. Rednour, 
627 F.3d 586, 592 (7th Cir. 2010).  
    Even  excusing  the  default,  the  appellate  court’s  finding 
that the testimony would have been inadmissible hearsay was 
based  on  a  reasonable  application  of  Supreme  Court  prece‐
dent. See Chambers v. Mississippi, 410 U.S. 284, 298–302 (1973) 
(providing  that  otherwise  inadmissible  hearsay  against  the 
declarant’s penal interest may be offered when it is critical to 
the defense and bears “considerable assurance of [its] reliabil‐
ity”). Here, the state could not cross‐examine Lupe (he died 
days after Sanders’s murder), and Dortch and Tolliver’s state‐
ments were not otherwise corroborated. Under these circum‐
stances, it was reasonable for the state court to conclude that 
Dortch  and  Tolliver’s  statements  lacked  the  assurances  of 
trustworthiness demanded by Chambers. Id.  
12                                                        No. 16‐2400 

   Finally, we consider Weaver’s claim that trial counsel was 
ineffective  “as  a  whole”  due  to  “overall  deficient  perfor‐
mance.” See Thompson, 458 F.3d at 616. For all the above rea‐
sons, this claim fails as well.  
      C. Weaver’s Napue claim fails.  
    Weaver  argues  that  the  state  violated  his  due  process 
rights because it “knowingly allowed Callico to falsely testify 
that he saw Weaver ‘shooting into the car.’” Had the state co‐
erced Callico into identifying Weaver as the shooter and sub‐
sequently  used  that  perjured  testimony,  it  would  have  vio‐
lated Weaver’s due process rights. See Brady v. Maryland, 373 
U.S. 83, 86 (1963); Napue v. Illinois, 360 U.S. 264, 269 (1959). But 
the Illinois appellate court rejected this argument, finding that 
the police  and state had neither  coerced Callico’s testimony 
nor had they been aware of any perjury. Specifically, the court 
noted that Callico’s affidavit did not contain sufficient facts to 
show the state  directed Callico’s testimony  or knew  that he 
was allegedly lying about Weaver’s involvement. 
    This decision rested on findings of fact. Without clear and 
convincing evidence to the contrary, we must accept these fac‐
tual  findings  as  true.  See  Todd,  283  F.3d  at  846;  28  U.S.C. 
§ 2254(d)(2). Weaver directs the  court to the pre‐trial incon‐
sistencies and post‐trial recantation, but those are insufficient 
to reverse the state court’s factual findings. See United States v. 
Saadeh, 61 F.3d 510, 523 (7th Cir. 1995) (“[M]ere inconsisten‐
cies  in  testimony  by  government  witnesses do  not  establish 
the government’s knowing use of false testimony”) (quoting 
United  States  v.  Verser,  916  F.2d  1268,  1271  (7th  Cir.  1990)); 
Mendiola v. Schomig, 224 F.3d 589, 593 (7th Cir. 2000) (“Disbe‐
lief  of  recantations  is  sensible  …  because  the  formality  of  a 
court,  the  presence  of  the  litigants,  and  the  gaze  of  a  judge 
No. 16‐2400                                                       13 

induce witnesses to hew more closely to the truth than they 
do  when  …  attempting  to  appease  the  losing  side’s  advo‐
cate.”). Because Weaver does not point to clear and convinc‐
ing evidence to the contrary, we accept the state court’s find‐
ing that the state did not pressure Callico to perjure himself 
nor was it aware of any perjury. As a result, the state court’s 
denial of Weaver’s Napue claim was reasonable. 
     D. Weaver’s “other crimes” evidence claim fails.  
    Weaver  also  argues  that  the  trial  court  violated  his  due 
process rights by admitting evidence of “other crimes,” spe‐
cifically that he pointed a gun at Officer Pinal during the 2002 
incident. This claim is procedurally defaulted. “[S]tate prison‐
ers must give the state courts one full opportunity to resolve 
any constitutional issues by invoking one complete round of 
the  State’s  established  appellate  review  process.” O’Sullivan 
v. Boerckel, 526 U.S. 838, 845 (1999). “To exhaust state remedies 
in the Illinois courts, the prisoner must include his claims in a 
petition  for  leave  to  appeal  to  the  Illinois  Supreme  Court.” 
Snow v. Pfister, 880 F.3d 857, 864 (7th Cir. 2018) (citing O’Sul‐
livan, 526 U.S. at 845–46). Weaver did not include this claim in 
either of his petitions to the Illinois Supreme Court. And be‐
cause  Weaver  has  not  established  cause  for  the  default,  we 
will not excuse it. See Coleman v. Thompson, 501 U.S. 722, 750 
(1991). 
                         III. CONCLUSION 
    The  Illinois  appellate  court  reasonably  applied  relevant 
Supreme Court precedent when it denied Weaver’s choice‐of‐
counsel,  ineffective  assistance  of  counsel,  and  due  process 
claims.  And  Weaver  procedurally  defaulted  his  “other 
14                                                 No. 16‐2400 

crimes” evidence claim when he failed to ask the Illinois Su‐
preme Court to review it. Accordingly, we AFFIRM the judg‐
ment of the district court denying Weaver’s petition for a writ 
of habeas corpus.